Exhibit A AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13G The undersigned hereby agree as follows: (i) Each of them is individually eligible to use the Schedule 13G to which this Exhibit is attached, and such Schedule 13G is filed on behalf of each of them; and (ii) Each of them is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. Dated: April 28, 2014 THOMAS H. LEE ADVISORS, LLC By THL Holdco, LLC, its managing member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director THL EQUITY ADVISORS VI, LLC By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director THOMAS H. LEE EQUITY FUND VI, L.P. By: THL Equity Advisors VI, LLC, its general partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director THOMAS H. LEE PARALLEL FUND VI, L.P. By: THL Equity Advisors VI, LLC, its general partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director Page 20 of 21 THOMAS H. LEE PARALLEL (DT) FUND VI, L.P. By: THL Equity Advisors VI, LLC, its general partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director THL STERLING EQUITY INVESTORS L.P. By: THL Equity Advisors VI, LLC, its general partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director THL MANAGERS VI, LLC By: Thomas H. Lee Partners, L.P., its managing member By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director Page 21 of 21
